Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
 
DETAILED ACTION
Claims 2-21 were previously examined.
Claims 2, 12 and 19 have been amended on July 22, 2022.
Claims 1, 5, 6, 14 have been cancelled on April 18, 202.
Claims 2-4, 7-13, 15-21 are pending in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and  12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 12 recite a limitation such as “output reliability deterioration information indicating that reliability of memory device is deteriorate when the frequency of the error occurrence in the second data exceeds the frequency of error occurrence in the first data”

The recited limitation such as “when the frequency of the error occurrence in the second data exceeds the frequency of error occurrence in the first data” renders this limitation indefinite because it is unclear for a condition such as “when…NOT exceeds …”.  It is unclear whether a reliability deterioration information is output when error frequency of 2nd data is equal or less than the error frequency of 1st data.  It appears that no output deterioration information for when not condition.

Claim 19 recites the limitation "the codeword" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the codeword” is the same as “the single codeword”

Claim 19 recite a limitation such as “when a memory chip in which an error has occurred corresponds to the indicator chip”

The recited limitation such as “when a memory chip in which an error has occurred corresponds to the indicator chip” renders this limitation indefinite because it is unclear for a condition such as “when…NOT corresponds to the indicator chip”.  It is unclear whether a reliability deterioration information is output NOT corresponds to the indicator chip.  It appears that no output deterioration information for NOT corresponds to the indicator chip.

The recited limitation such as “when a memory chip in which an error has occurred corresponds to the indicator chip” renders this limitation indefinite because of the following: (1) the previous limitation only perform an error detection on the single codeword that was received from the plurality of data stored in the plurality of memory chips.  (2) Therefore, after performing error detection, it can only indicate whether there is an error in the single codeword (which was stored/received from the plurality of memory chips).  (3) However, after performing error detection above, it cannot isolate whether there is an error occurred in a particular chip such as “an indicator chip”.  Thus, it is unclear how it can determine whether an error has occurred in the indicator chip.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2-4, 7-13, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan et al. (US 2017/0,091,028), in view of Bakshi et al. (US 2016/0,0170,682)


As per claim 2: (Currently Amended)

Golan discloses:

A memory system comprising: a memory device including a plurality of memory regions; and a controller configured to:
(Golan, Figs 1-6)
(Golan, [0012] FIG. 1, system 100 includes a data storage device 102.  The data storage device 102 includes a controller 120 and a memory 104 that is coupled to the controller 120)
(Golan, Fig.2, Historical Bit Error Data 130, 1st count of bit errors 132, 2nd count of bit errors 232, ECC 140)
 (Golan, [0015] plurality of storage elements includes a first set of storage elements 106… memory 104 may include multiple dies)
(Golan, [0020] controller 120 includes a reliability engine 142 and an error correction code (ECC) engine 140)

set a memory region having a relatively low reliability among the plurality of memory regions as an indicator;
(Golan, Fig. 2, Dedicated Portion 108) 
(Golan, Fig. 2, Updated Historical Error Data 234)
(Golan, Fig. 2, First Count of Bit Errors 132)
(Golan, Fig. 2, Second Count of Bit Errors 232)

receive first data stored in a first memory region of the memory device; receive second data stored in the indicator of the memory device; 
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

monitor 
a frequency of an error occurrence in  the first data and
(Golan, Figs 2-3, Number of bit errors for 1st to Nth set) 

a frequency of an error occurrence in the second data based on an error detection (Golan, Figs 2-3, Number of bit errors for 1st to Nth set); and 
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

output reliability deterioration information indicating that reliability of memory device is deteriorate 
(Golan, [0026] ECC engine 140 may also be configured to detect one or more bit errors during a decode operation performed on data read from the memory 104… track the number of bit errors detected and may track which storage element (or set of storage elements) that the bit errors are associated with…ECC engine 140 may provide an indication of the one or more bit errors to the reliability engine 142, and the reliability engine 142 may update the historical bit error data 130 based on the indication of one or more bit errors)


(Golan, [0026] ECC engine 140 may also be configured to detect one or more bit errors during a decode operation performed on data read from the memory 104… track the number of bit errors detected and may track which storage element (or set of storage elements) that the bit errors are associated with…ECC engine 140 may provide an indication of the one or more bit errors to the reliability engine 142, and the reliability engine 142 may update the historical bit error data 130 based on the indication of one or more bit errors)

Golan discloses a method of tracking the frequency error of occurrence in for 1st set to nth set.  However, Golan does not disclose a method of tracking for only two sets such as 1st and 2nd set such as “when the frequency of the error occurrence in the second data exceeds the frequency of error occurrence in the first data”

Bakshi discloses a method of tracking for only two sets such as 1st and 2nd set such as “when the frequency of the error occurrence in the second data exceeds the frequency of error occurrence in the first data”
(Bakshi, [0059] For example, the tag-based wear leveling engine 134 may be configured to compare a first BER of the block 208 to a second BER of the block 209 in response to determining that the blocks 208, 209 are both assigned to a common tag (e.g., Tag1) and both have a common (or similar) number of PECs. The first BER and the second BER may be indicated by the parameters 154, 156, as an illustrative example. The tag-based wear leveling engine 134 may be configured to select the block 208 to be de-allocated in response to determining that the first BER is less than the second BER (because a lower BER of the block 208 may indicate that the block 208 is healthier than the block 209).
(Bakshi, Claim 7, comparing a first BER of the first region to a second BER of the second region in response to determining that the first number is equal to the second number)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Bakshi’s method of comparing two blocks into Golan in order to select the healthier block.
(Bakshi, [0059] For example, the tag-based wear leveling engine 134 may be configured to compare a first BER of the block 208 to a second BER of the block 209 in response to determining that the blocks 208, 209 are both assigned to a common tag (e.g., Tag1) and both have a common (or similar) number of PECs. The first BER and the second BER may be indicated by the parameters 154, 156, as an illustrative example. The tag-based wear leveling engine 134 may be configured to select the block 208 to be de-allocated in response to determining that the first BER is less than the second BER (because a lower BER of the block 208 may indicate that the block 208 is healthier than the block 209).
(Bakshi, Claim 7, comparing a first BER of the first region to a second BER of the second region in response to determining that the first number is equal to the second number)


As per claim 3: (Previously Presented)
Golan-Bakshi further discloses:

wherein the controller is further configured to set the indicator based on a bit error rate of data read from the each of the plurality of memory regions.
(Golan, [0069], Fig. 3, counts of bit errors …exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level) 
 (Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)
 (Golan, Figs 2-6, reliability information)

As per claim 4: (Previously Presented)
Golan-Bakshi further discloses:

 wherein the controller includes an error correction code (ECC) circuit configured to perform the error detection on data read from the memory device.
(Golan, [0021] The ECC engine 140 may be configured to process the reliability information 134 to decode one or more bits read from the first set of storage elements 106, as further described herein.  The ECC engine 140 may include a decoder configured to decode read data, such as ECC codewords (e.g., including a data portion and a parity portion) using an ECC decoding technique)

As per claim 7: (Previously Presented)
Golan-Bakshi further discloses:
wherein the controller is further configured to receive a plurality of data including the first data and the second data as a codeword.
(Golan, [0021] The ECC engine 140 may be configured to process the reliability information 134 to decode one or more bits read from the first set of storage elements 106, as further described herein.  The ECC engine 140 may include a decoder configured to decode read data, such as ECC codewords (e.g., including a data portion and a parity portion) using an ECC decoding technique)

As per claim 8: (Previously Presented)
Golan-Bakshi further discloses:
wherein the controller is further configured to set a second memory region as the indicator after the reliability deterioration information is output.
(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 9: (Previously Presented)
Golan-Bakshi further discloses:
wherein the second memory region has a second lowest reliability among the plurality of memory regions.
(Golan, Fig. 3, Second Set 304 has 2nd lowest reliability)

As per claim 10:
Golan-Bakshi further discloses:
wherein the first memory region is included in a first chip and the second memory region is included in a second chip different from the first chip.
(Golan, Fig. 2, First Set of Storage Elements 106) 
(Golan, Fig. 2, Second Set of Storage Elements 206)

As per claim 11: (Previously Presented)
Golan-Bakshi further discloses:
wherein the first memory region and the second memory region are included in a same chip.
(Golan, Fig. 2, Memory 104 with 106, 206 and 108) 
(Golan, Fig. 2, First Set of Storage Elements 106) 
(Golan, Fig. 2, Second Set of Storage Elements 206)

As per claim 12: (Currently Amended)

Golan discloses:

A method of operating a memory controller configured to control a memory operation of a memory device comprising a plurality of memory chips, the method comprising:
(Golan, Figs 1-6)
(Golan, [0012] FIG. 1, system 100 includes a data storage device 102.  The data storage device 102 includes a controller 120 and a memory 104 that is coupled to the controller 120)
(Golan, Fig.2, Historical Bit Error Data 130, 1st count of bit errors 132, 2nd count of bit errors 232, ECC 140)
 (Golan, [0015] plurality of storage elements includes a first set of storage elements 106… memory 104 may include multiple dies)
(Golan, [0020] controller 120 includes a reliability engine 142 and an error correction code (ECC) engine 140)

setting a memory chip having a relatively low reliability among the plurality of memory chips as an indicator chip;
(Golan, Fig. 2, Dedicated Portion 108) 

receiving first data stored in a first memory chip of the memory device;
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

selectively outputting error correction result for the first data based on an error detection;
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

receiving second data stored in the indicator chip of the memory device; and
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

outputting reliability deterioration information indicating that reliability of the memory device is deteriorated.
(Golan, [0069], Fig. 3, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level.  The second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320 are still associated with a high reliability level.  Although two reliability levels are described, in other implementations, more than two reliability levels may be defined, and more than one threshold may be used to distinguish between the more than two reliability levels) 
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)
 (Golan, Figs 2-6, reliability information)


(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

Golan discloses a method of tracking the frequency error of occurrence in for 1st set to nth set.  However, Golan does not disclose a method of tracking for only two sets such as 1st and 2nd set such as “when the frequency of the error occurrence in the second data exceeds the frequency of error occurrence in the first data”

Bakshi discloses a method of tracking for only two sets such as 1st and 2nd set such as “when the frequency of the error occurrence in the second data exceeds the frequency of error occurrence in the first data”
(Bakshi, [0059] For example, the tag-based wear leveling engine 134 may be configured to compare a first BER of the block 208 to a second BER of the block 209 in response to determining that the blocks 208, 209 are both assigned to a common tag (e.g., Tag1) and both have a common (or similar) number of PECs. The first BER and the second BER may be indicated by the parameters 154, 156, as an illustrative example. The tag-based wear leveling engine 134 may be configured to select the block 208 to be de-allocated in response to determining that the first BER is less than the second BER (because a lower BER of the block 208 may indicate that the block 208 is healthier than the block 209).
(Bakshi, Claim 7, comparing a first BER of the first region to a second BER of the second region in response to determining that the first number is equal to the second number)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Bakshi’s method of comparing two blocks into Golan in order to select the healthier block.
(Bakshi, [0059] For example, the tag-based wear leveling engine 134 may be configured to compare a first BER of the block 208 to a second BER of the block 209 in response to determining that the blocks 208, 209 are both assigned to a common tag (e.g., Tag1) and both have a common (or similar) number of PECs. The first BER and the second BER may be indicated by the parameters 154, 156, as an illustrative example. The tag-based wear leveling engine 134 may be configured to select the block 208 to be de-allocated in response to determining that the first BER is less than the second BER (because a lower BER of the block 208 may indicate that the block 208 is healthier than the block 209).
(Bakshi, Claim 7, comparing a first BER of the first region to a second BER of the second region in response to determining that the first number is equal to the second number)

As per claim 13: (Currently Amended)
Golan-Bakshi further discloses:
comparing an error for the first data with an error for the second data based on the error detection, wherein the outputting further includes outputting the reliability deterioration information is output in response to a comparison result, 
 (Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

Bakshi discloses a method of tracking for only two sets such as 1st and 2nd set such as “indicating that the frequency of the error occurrence in the indicator chip exceeds the frequency of the error occurrence in the first memory chip”
(Bakshi, [0059] For example, the tag-based wear leveling engine 134 may be configured to compare a first BER of the block 208 to a second BER of the block 209 in response to determining that the blocks 208, 209 are both assigned to a common tag (e.g., Tag1) and both have a common (or similar) number of PECs. The first BER and the second BER may be indicated by the parameters 154, 156, as an illustrative example. The tag-based wear leveling engine 134 may be configured to select the block 208 to be de-allocated in response to determining that the first BER is less than the second BER (because a lower BER of the block 208 may indicate that the block 208 is healthier than the block 209).
(Bakshi, Claim 7, comparing a first BER of the first region to a second BER of the second region in response to determining that the first number is equal to the second number)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Bakshi’s method of comparing two blocks into Golan in order to select the healthier block.
(Bakshi, [0059] For example, the tag-based wear leveling engine 134 may be configured to compare a first BER of the block 208 to a second BER of the block 209 in response to determining that the blocks 208, 209 are both assigned to a common tag (e.g., Tag1) and both have a common (or similar) number of PECs. The first BER and the second BER may be indicated by the parameters 154, 156, as an illustrative example. The tag-based wear leveling engine 134 may be configured to select the block 208 to be de-allocated in response to determining that the first BER is less than the second BER (because a lower BER of the block 208 may indicate that the block 208 is healthier than the block 209).
(Bakshi, Claim 7, comparing a first BER of the first region to a second BER of the second region in response to determining that the first number is equal to the second number)

As per claim 14: (Canceled)

As per claim 15: (Currently Amended)
Golan-Bakshi further discloses:
wherein the memory controller is configured to receive a plurality of data including the first data and the second data as a codeword, wherein an error for the first data is corrected based on an error correction on the codeword.
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)


As per claim 16: (Previously Presented)
Golan further discloses:
setting a second memory chip as the indicator chip after the reliability deterioration information is output.
(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 17: (Currently Amended)
Golan-Bakshi further discloses:
receiving third data stored in the second memory chip set as the indicator chip; and
selectively outputting the reliability deterioration information indicating that reliability of the memory device is deteriorated based on the error detection on the third data.
(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 18: (Currently Amended)
Golan-Bakshi further discloses:

Setting a second memory chip having a second lowest reliability among the plurality of memory chips as the indicator chip after the reliability deterioration  information is outputted.
(Golan, Fig. 3, Second Set 304 has 2nd lowest reliability)


As per claim 19: : (Currently Amended)
Golan discloses:

A method of operating a memory controller configured to control a memory operation of a memory device comprising a plurality of memory chips, the method comprising:
(Golan, Figs 1-6)
(Golan, [0012] FIG. 1, system 100 includes a data storage device 102.  The data storage device 102 includes a controller 120 and a memory 104 that is coupled to the controller 120)
(Golan, Fig.2, Historical Bit Error Data 130, 1st count of bit errors 132, 2nd count of bit errors 232, ECC 140)
 (Golan, [0015] plurality of storage elements includes a first set of storage elements 106… memory 104 may include multiple dies)
(Golan, [0020] controller 120 includes a reliability engine 142 and an error correction code (ECC) engine 140)

setting one memory chip among the plurality of memory chips as an indicator chip;
(Golan, Fig. 2, Dedicated Portion 108) 
(Golan, Fig. 2, Updated Historical Error Data 234)
(Golan, Fig. 2, First Count of Bit Errors 132)
(Golan, Fig. 2, Second Count of Bit Errors 232)

receiving a plurality of data stored in the plurality of memory chips of the memory device as a single codeword; 
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 

performing an error detection on the received codeword; and
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

outputting reliability deterioration information indicating that reliability of the memory device is deteriorated 
 (Golan, [0069], Fig. 3, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level.  The second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320 are still associated with a high reliability level.  Although two reliability levels are described, in other implementations, more than two reliability levels may be defined, and more than one threshold may be used to distinguish between the more than two reliability levels) 
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)
 (Golan, Figs 2-6, reliability information)

Golan discloses a method of tracking the frequency error of occurrence in for 1st set to nth set.  However, Golan does not disclose a method of tracking for only two sets such as 1st and 2nd set such as “when a memory chip in which an error has occurred corresponds to the indicator chip”
”

Bakshi discloses a method of tracking for only two sets such as 1st and 2nd set such as ““when a memory chip in which an error has occurred corresponds to the indicator chip””
(Bakshi, [0059] For example, the tag-based wear leveling engine 134 may be configured to compare a first BER of the block 208 to a second BER of the block 209 in response to determining that the blocks 208, 209 are both assigned to a common tag (e.g., Tag1) and both have a common (or similar) number of PECs. The first BER and the second BER may be indicated by the parameters 154, 156, as an illustrative example. The tag-based wear leveling engine 134 may be configured to select the block 208 to be de-allocated in response to determining that the first BER is less than the second BER (because a lower BER of the block 208 may indicate that the block 208 is healthier than the block 209).
(Bakshi, Claim 7, comparing a first BER of the first region to a second BER of the second region in response to determining that the first number is equal to the second number)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Bakshi’s method of comparing two blocks into Golan in order to select the healthier block.
(Bakshi, [0059] For example, the tag-based wear leveling engine 134 may be configured to compare a first BER of the block 208 to a second BER of the block 209 in response to determining that the blocks 208, 209 are both assigned to a common tag (e.g., Tag1) and both have a common (or similar) number of PECs. The first BER and the second BER may be indicated by the parameters 154, 156, as an illustrative example. The tag-based wear leveling engine 134 may be configured to select the block 208 to be de-allocated in response to determining that the first BER is less than the second BER (because a lower BER of the block 208 may indicate that the block 208 is healthier than the block 209).
(Bakshi, Claim 7, comparing a first BER of the first region to a second BER of the second region in response to determining that the first number is equal to the second number)

As per claim 20: (Previously Presented)

Golan-Bakshi further discloses:

outputting error corrected data when the memory chip in which the error has occurred corresponds to other memory chip different from the indicator chip.
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

As per claim 21: (Previously Presented)
Golan-Bakshi further discloses:
wherein the one memory chip has a lowest reliability among the plurality of memory chips. 
(Golan, Fig. 3, Fifth Set 310 has the lowest reliability)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111